Respondent was admitted to the Bar by this court on November 12, 1964 and practices in the City of Albany. In this proceeding to discipline him for professional misconduct, petitioner moved to confirm the report of the hearing Judge which, based upon respondent’s admissions, sustained two charges, finding that respondent failed to co-operate with petitioner in its investigation of three inquiries filed against him and failed to comply with orders of this court directing that he appear for examination before petitioner. The motion to confirm is granted. Since respondent has been admonished by petitioner and its predecessor on two prior occasions for failure to co-operate, we determine that he should be censured for his present misconduct. In reaching this result, we caution respondent that any similar dereliction in the future will require a more severe penalty. Respondent censured. Mahoney, P. J., Sweeney, Kane, Casey and Levine, JJ., concur.